Judgment modified on the law and facts by striking out the second, third, fourth, fifth, and sixth decretal paragraphs thereof and by substituting in place thereof the following: It is further adjudged and decreed that an accounting be had at the foot of this judgment between the parties hereto before the Trial Justice as follows: (1) That the plaintiff account to the defendants for the $1,000 received by her from the defendants to be expended for the funeral expenses of herself and her deceased husband. (2) That the defendants account to the plaintiff for the rents and income received by them from the real property described in the complaint during the period in which they were in possession of the said real property. (3) The defendants shall recover and have credit for any moneys expended by them for taxes paid on said real property, for interest and principal paid by them on the mortgage covering said real property and for any moneys expended by them in improving the said real property while they were in possession thereof. And it is further adjudged and decreed that upon the taking and statement of the accounts between the parties, that the court award judgment to the parties accordingly, and as so modified the judgment is affirmed, without costs of this appeal to any party. Certain findings of fact disapproved and reversed. All concur, except Harris, J., who dissents and votes for reversal and for dismissal of the complaint. (The judgment is in favor of plaintiff in an action to set aside a conveyance on the ground of fraud.) Present — Dowling, Harris, MeCurn, Larkin and Love, JJ.